DETAILED ACTION
This application is examined under the first inventor to file provisions of the AIA .
This office action is in response to amendments filed on 12/23/2021.
Claims 1-4, 6-10, 15-18, 20, 29-34 are pending of which claims 1 and 20 are independent claim, and claims 5, 11-14, 19, and 21-28, and 35-36 are canceled.
Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.
Claim 1-2, 4, 6, 15-16, 20, 29-30, 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub.20170111160 to Chen (hereinafter “Chen”) in view of US. Pub. 20150215928   to Davydov (hereinafter “Davydov”)

Regarding claim 1: Chen discloses a method performed in a transmission direction to be used by each of the cells during an upcoming period of time including one or more transmission time intervals (TTIs) of each cell (Chen, see paragraph [0053],  for both UL and DL TTIs that are within a subframe their directions of transmission may be dynamically scheduled by a base station, a UE may not be aware of whether an upcoming TTI is going to be an UL TTI or a DL TTI, for example, a UE or a base station may receive a grant and determine,  based on HARQ timing (for a DL grant) or UL scheduling timing (for an UL grant) that a subsequent TTI is an UL TTI, in some cases, a  UE  or a base station may receive explicit signaling of the transmission direction at a predetermined time period prior to a given TTI, and if a UE determines that a TTI is an UL TTI, based on either explicit or implicit signaling, a UE may refrain from monitoring during this TTI in order to conserve power (or, in some cases, it may the TTI to transmit UL data)  ); and indicating, by the joint traffic direction scheduler, to the cells the determined transmission direction to be used during the one or more TTIs (2017011160 see paragraph [0058], in an eIMTA (enhanced interference management and traffic adaptation) system, UL-DL configuration is dynamically changed as one of a method for improving traffic adaptation of a TDD system to actively support Dynamic UL-DL reconfiguration, each subframe (TTI)  is divided into a static subframe (SF) and a flexible SF depending on whether a duplex direction of the corresponding subframe may be changed, and the flexible SF means a subframe that the transmission direction may be changed depending on the need of the eNB, and for UE without the eIMTA capability , the SIB1 may provide the configuration for determining the transmission direction).

However, Chen does not explicitly teach a joint traffic direction scheduler of a base station configured to coordinate time-division-duplexing (TDD) transmissions to be performed by multiple cells of a configuration group, the method comprising: obtaining, by the joint traffic direction scheduler TDD operation information from each of the cells 20150215928, see paragraph [0040], a joint transmission may be performed by multiple cells to a wireless device (e.g., UE), in which multiple nodes transmit at the same time using the same time and frequency radio resources in case of joint transmission and/or one node in case of dynamic point selection, and  uplink CoMP operation may be divided into two categories: joint reception (JR) and coordinated scheduling and beamforming (CS/CB); with JR, a physical uplink shared channel (PUSCH) transmitted by the wireless device (UE) may be received jointly at multiple points at a time frame. The set of the multiple points can constitute the CoMP reception point (RP) set, and can be included in part of UL CoMP cooperating set or in an entire UL CoMP cooperating set; in CS/CB, user scheduling and precoding selection decisions can be made with coordination among points corresponding to the UL CoMP cooperating set, and with CS/CB, PUSCH transmitted by the UE may be received at one point, and it should be noted that in TDD, the downlink and uplink share the same frequency channel; the downlink and uplink transmissions may be transmitted on different time intervals on the same frequency channel separated by period); determining, by the joint traffic direction scheduler  and based on the obtained TDD operation information (see paragraphs [0040-0041], the UE may be configured to provide feedback regarding different CSI processes; the CSI-ProcessId may identify a CSI process index, the UE  may transmit the PUCCH with the appropriate CSI report while the eNB may determine based on the feedback in the CSI report the joint scheduling and this feedback is received by eNB using TDD). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Davydov into Chen’s system/method because it would allow multiple cells to transmit signals to a wireless device and receive signals from the wireless device.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve reduction of interference between different transmissions (Davydov; [0039]).

Regarding claim 2; Chen discloses the method of claim 1, wherein indicating the determined transmission direction comprises signaling that one or more predetermined TDD modes is to be used or is not to be used by one or more of the multiple cells (Chen, see paragraph [0053],  within a subframe UL/DL TTI  directions of transmission may be dynamically scheduled by a base station, a UE may not be aware of whether an upcoming TTI is going to be an UL TTI or a DL TTI, or a UE or a base station may receive a grant and determine, and based on HARQ timing (for a DL grant) or UL scheduling timing (for an UL grant) that a subsequent TTI is an UL TTI, or  in some cases, a  UE  or a base station may receive explicit signaling of the transmission direction at a predetermined time period prior to using a given TTI, and if a UE determines that a TTI is an UL TTI, based on either explicit or implicit signaling, a UE may refrain from monitoring during this TTI in order to conserve power (or, in some cases, it may the TTI to transmit UL data).   

Regarding claim 4. (Currently Amended) The method of claim 2, wherein the one or more predetermined TDD modes comprises: a fully dynamic TDD mode; or a hybrid dynamic TDD mode in which a scheduling restriction is imposed within a part of dynamic TDD duration (2017011160 see paragraph [0058], multiple UEs with different capabilities may coexist within the same wireless communication system that uses multiple frame management configurations, that is, within the same cell, there may be some UEs  that are not aware of an adaptive subframe structure and other UEs that are aware of the adaptive subframe structure, different indications may be used to indicate multiple characteristics of a transmission, for example, a semi-static SIB1 indication may be read by a UE that does not have capabilities for enhanced interference mitigation and traffic adaptation (eIMTA) (i.e., a non-eIMTA UE), while a frame structure (the UL/DL subframe configuration) indicated by SIB1 may also provide a reference configuration for UL HARQ operation for eIMTA capable UEs, a dynamic eIMTA indication may be carried via an indicator (e.g., a 3-bit information field) in downlink control information (DCI), which can be updated periodically (e.g., on a per frame basis or according to another periodicity), and a semi-static DL HARQ reference configuration may also be used for eIMTA UEs and DL HARQ timing management ).  

Regarding claim 6; Chen discloses the method of claim 2, further comprising signaling a duration of the one or more predetermined TDD modes (Chen, see paragraph [0052],  a reduced or variable TTI duration to reduce latency between DL and UL transmissions, a low latency TTI may correspond to one LTE symbol period or approximately 71 microsecond for normal cyclic prefix (CP) and approximately 83 microsecond for extended CP, and other TTI lengths are possible (e.g., two LTE symbol periods, 1 slot, etc.), and in some reduced latency configurations, a subframe (e.g., an adaptive subframe) within the communication link may include both UL and DL regions).  

Regarding claim 15; Chen discloses the method of claim 1, further comprising one or more of the cells switching from a current time-division-duplex (TDD) mode to a new TDD mode based on the indication (Chen, see paragraph [0053],  for both UL and DL TTIs that are within a subframe their directions of transmission may be dynamically scheduled by a base station, a UE may not be aware of whether an upcoming TTI is going to be an UL TTI or a DL TTI, for example, a UE or a base station may receive a grant and determine,  based on HARQ timing (for a DL grant) or UL scheduling timing (for an UL grant) that a subsequent TTI is an UL TTI, in some cases, a  UE  or a base station may receive explicit signaling of the transmission direction at a predetermined time period prior to a given TTI, and if a UE determines that a TTI is an UL TTI, based on either explicit or implicit signaling, a UE may refrain from monitoring during this TTI in order to conserve power (or, in some cases, it may the TTI to transmit UL data).      ).  

Regarding claim 16; Chen discloses the method of claim 1, further comprising controlling the multiple cells to switch between a dynamic time-division-duplexing (TDD) mode and a static TDD mode, comprising: determining a direction of traffic to be scheduled for each of the multiple cells during one or more TTIs; in response to determining that the direction of the traffic is the same for each of the multiple cells during the one or more TTIs, controlling the multiple cells to operate according to a dynamic TDD mode Chen, see paragraph [0053],  for both UL and DL TTIs that are within a subframe their directions of transmission may be dynamically scheduled by a base station, a UE may not be aware of whether an upcoming TTI is going to be an UL TTI or a DL TTI, for example, a UE or a base station may receive a grant and determine,  based on HARQ timing (for a DL grant) or UL scheduling timing (for an UL grant) that a subsequent TTI is an UL TTI, in some cases, a  UE  or a base station may receive explicit signaling of the transmission direction at a predetermined time period prior to a given TTI, and if a UE determines that a TTI is an UL TTI, based on either explicit or implicit signaling, a UE may refrain from monitoring during this TTI in order to conserve power (or, in some cases, it may the TTI to transmit UL data).    ; and in response to determining that the direction of the traffic is not the same for each of the multiple cells during the one or more TTIs, controlling the multiple cells to operate according to a static TDD mode (Chen, see paragraph [0053],  within a subframe UL/DL TTI  directions of transmission may be dynamically scheduled by a base station, a UE may not be aware of whether an upcoming TTI is going to be an UL TTI or a DL TTI, or a UE or a base station may receive a grant and determine, and based on HARQ timing (for a DL grant) or UL scheduling timing (for an UL grant) that a subsequent TTI is an UL TTI, or  in some cases, a  UE  or a base station may receive explicit signaling of the transmission direction at a predetermined time period prior to using a given TTI, and if a UE determines that a TTI is an UL TTI, based on either explicit or implicit signaling, a UE may refrain from monitoring during this TTI in order to conserve power (or, in some cases, it may the TTI to transmit UL data).   

Regarding claim 20: Chen discloses an base station comprising a transmission direction to be used by each of the cells during one or more transmission time intervals (TTIs) Chen, see paragraph [0053],  for both UL and DL TTIs that are within a subframe their directions of transmission may be dynamically scheduled by a base station, a UE may not be aware of whether an upcoming TTI is going to be an UL TTI or a DL TTI, for example, a UE or a base station may receive a grant and determine,  based on HARQ timing (for a DL grant) or UL scheduling timing (for an UL grant) that a subsequent TTI is an UL TTI, in some cases, a  UE  or a base station may receive explicit signaling of the transmission direction at a predetermined time period prior to a given TTI, and if a UE determines that a TTI is an UL TTI, based on either explicit or implicit signaling, a UE may refrain from monitoring during this TTI in order to conserve power (or, in some cases, it may the TTI to transmit UL data); and indicate, by the processing circuitry to the cells the 2017011160 see paragraph [0058], in an eIMTA (enhanced interference management and traffic adaptation) system, UL-DL configuration is dynamically changed as one of a method for improving traffic adaptation of a TDD system to actively support Dynamic UL-DL reconfiguration, each subframe is divided into a static subframe (SF) and a flexible SF depending on whether a duplex direction of the corresponding subframe may be changed, and the flexible SF means a subframe that the transmission direction may be changed depending on the need of the eNB, and for UE without the eIMTA capability , the SIB1 may provide the configuration for determining the transmission direction.  

However, Chen does not explicitly teach processing circuitry, memory, and at least one transceiver collectively configured to: obtain, by the processing circuitry of the joint traffic direction scheduler, TDD operation information from each of the cells; determine, by the processing circuitry and based on the obtained TDD operation information. However, Davydov in the same or similar field of endeavor teaches processing circuitry, memory, and at least one transceiver collectively configured to: obtain, by the processing circuitry of the joint traffic direction scheduler, TDD operation information from each of the cells; determine, by the processing circuitry and based on the obtained TDD operation information (20150215928, see paragraph [0040], a joint transmission may be performed by multiple cells to a wireless device (e.g., UE), in which multiple nodes transmit at the same time using the same time and frequency radio resources in case of joint transmission and/or one node in case of dynamic point selection, and  uplink CoMP operation may be divided into two categories: joint reception (JR) and coordinated scheduling and beamforming (CS/CB); with JR, a physical uplink shared channel (PUSCH) transmitted by the wireless device (UE) may be received jointly at multiple points at a time frame. The set of the multiple points can constitute the CoMP reception point (RP) set, and can be included in part of UL CoMP cooperating set or in an entire UL CoMP cooperating set; in CS/CB, user scheduling and precoding selection decisions can be made with coordination among points corresponding to the UL CoMP cooperating set, and with CS/CB, PUSCH transmitted by the UE may be received at one point, and it should be noted that in TDD, the downlink and uplink share the same frequency channel; the downlink and uplink transmissions may be transmitted on different time intervals on the same frequency channel separated by period). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Davydov into Chen’s system/method because it would allow multiple cells to transmit signals to a wireless device and receive signals from the wireless device.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve reduction of interference between different transmissions (Davydov; [0039]).

Regarding claim 29; Chen discloses the apparatus of claim 20, wherein determining the transmission direction to be used by each of the cells during the one or more TTIs comprises one or more of: detecting a buffer status change for one or more of the cells; Chen, see paragraph[0017], adaptive subframe configuration may be associated with a transport block size (TB S) scaling parameter for at least one of a DL operation or an UL operation, and the TBS scaling parameter may be determined based at least in part on the adaptive subframe configuration, and the adaptive subframe configuration may be associated with a HARQ process that may be different from a set of HARQ processes associated with a DL subframe, a special subframe, or an UL subframe of the frame, and the adaptive subframe configuration may be associated with a first portion of a soft buffer that may be different from a second portion of the soft buffer associated with the UL/DL configuration). 

Regarding claim 30; Chen discloses the apparatus of claim 29, wherein determining the transmission direction comprises detecting the buffer status change, and detecting the buffer status change comprises: receiving a periodic or event-based report; and   determining whether one or more of the cells have upcoming traffic for both uplink (UL) and downlink (DL) directions ( Chen, see paragraph[0041-0042], for TDD frame structures, each subframe may carry UL or DL traffic, and special subframes may be used to switch between DL and UL transmission and the period between special frames may determine the TDD DL-to-UL switch-point periodicity for the frame, and allocation of UL and DL subframes within radio frames may be symmetric or asymmetric and may be statically determined or may be reconfigured semi-statically,  use of TDD offers flexible deployments without requiring paired UL-DL spectrum resources). 
  
Regarding claim 32; Chen discloses the apparatus of claim 20, wherein the processing circuitry, memory, and at least one transceiver are further collectively configured to send a first mode selection signal to the cells to trigger the use of a dynamic TDD mode when all of the cells are to transmit data in the same TDD traffic direction during the one or more TTIs, else send a second mode selection signal to the cells to trigger the use of a static TDD mode when not all of the cells are to transmit data in the same TDD traffic direction during the one or more TTIs (Chen, see paragraph [0053],  for both UL and DL TTIs that are within a subframe their directions of transmission may be dynamically scheduled by a base station based on the number  traffic in the transmission  direction of the UE, a UE may not be aware of whether an upcoming TTI is going to be an UL TTI or a DL TTI, for example, a UE or a base station may receive a grant and determine,  based on HARQ timing (for a DL grant) or UL scheduling timing (for an UL grant) that a subsequent TTI is an UL TTI, in some cases, a  UE  or a base station may receive explicit signaling of the transmission direction at a predetermined time period prior to a given TTI, and if a UE determines that a TTI is an UL TTI, based on either explicit or implicit signaling, a UE may refrain from monitoring during this TTI in order to conserve power (or, in some cases, it may the TTI to transmit UL data).  

Regarding claim 33; Chen discloses the apparatus of claim 20, wherein the processing circuitry, memory, and at least one transceiver are further collectively configured to control the multiple cells to switch between a dynamic time-division-duplexing (TDD) mode and a static TDD mode, comprising: determining a direction of traffic to be scheduled for each of the multiple cells during one or more TTIs; in response to determining that the direction of the traffic is the same for each of the multiple cells during the one or more TTIs, controlling the multiple cells to operate according to a dynamic TDD mod (Chen, see paragraph [0053],  for both UL and DL TTIs that are within a subframe their directions of transmission may be dynamically scheduled by a base station, a UE may not be aware of whether an upcoming TTI is going to be an UL TTI or a DL TTI, for example, a UE or a base station may receive a grant and determine,  based on HARQ timing (for a DL grant) or UL scheduling timing (for an UL grant) that a subsequent TTI is an UL TTI, in some cases, a  UE  or a base station may receive explicit signaling of the transmission direction at a predetermined time period prior to a given TTI, and if a UE determines that a TTI is an UL TTI, based on either explicit or implicit signaling, a UE may refrain from monitoring during this TTI in order to conserve power (or, in some cases, it may the TTI to transmit UL data); and in response to determining that the direction of the traffic is not the same for each of the multiple cells during the one or more TTIs, controlling the multiple cells to operate according to a static TDD mode (Chen, see paragraph [0053],  when it is determined that the direction of the traffic is the same the UL/DL TTI of a subframe directions of transmission may be dynamically scheduled by a base station, a UE may not be aware of whether an upcoming TTI is going to be an UL TTI or a DL TTI, or a UE or a base station may receive a grant and determine, and based on HARQ timing (for a DL grant) or UL scheduling timing (for an UL grant) that a subsequent TTI is an UL TTI, or  in some cases, a  UE  or a base station may receive explicit signaling of the transmission direction at a predetermined time period prior to using a given TTI, and if a UE determines that a TTI is an UL TTI, based on either explicit or implicit signaling, a UE may refrain from monitoring during this TTI in order to conserve power (or, in some cases, it may the TTI to transmit UL data).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 17-18, 31 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20170111160 to Chen (hereinafter “Chen”) in view of US. Pub. 20150215928   to Davydov (hereinafter “Davydov”) and the combination of Chen and Davydov is further combined with US. Pub. 20170041119 to Ang (hereinafter “Ang”).


Regarding claim 3: Chen discloses obtaining TDD operation information from each of the cells. However, Chen does not explicitly teach the method of claim 2, wherein the one or more predetermined TDD modes indicates a predetermined ratio of downlink-to-uplink (DL: UL) transmissions to be used by the one or more of the multiple cells. However, Ang in the same or similar field of endeavor teaches the method of claim 2, wherein the one or more predetermined TDD modes indicates a predetermined ratio of downlink-to-uplink (DL:UL) transmissions to be used by the one or more of the multiple cells (Ang, see paragraph[0112], the number of UL/DL symbols or ratio information related to the desired/selected UL/DL ratio may be communicated within a message sent from the scheduling entity to the subordinate entities statically, dynamically or semi-dynamically, the message may be, for example, a Radio Resource Control (RRC) message or other L2 or L3 message).  In view of the above, having the method of Chen and then given the well-established teaching of Davydov, it would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Davydov as modified by Ang within the system of Chen because it would allow integrating with other open standards using OFDMA. Furthermore, all references deal with same field of endeavor, thus modification of Chen by Davydov as modified by Ang 

Regarding claim 17: Chen discloses obtaining TDD operation information from each of the cells. However, Chen does not explicitly teach the method of claim 16, further comprising configuring the static TDD mode for each of the multiple cells according to a fixed downlink-to-uplink (DL: UL) ratio. However, Ang in the same or similar field of endeavor teaches the method of claim 16, further comprising configuring the static TDD mode for each of the multiple cells according to a fixed downlink-to-uplink (DL:UL) ratio(Ang, see paragraph [0008], determining a desired ratio of uplink information to downlink information for a current subframe, configuring the configurable subframe structure to produce the current subframe having the desired ratio and communicating between the scheduling base station and the set of one or more UEs using the current subframe). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Ang into Chen’s system/method because it would allow integrating with other open standards using OFDMA.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to improving spectral efficiency, and thus offer improved service with lower costs (Ang; [0004]).

Regarding claim 18: Chen discloses obtaining TDD operation information from each of the cells. However, Chen does not explicitly teach the method of claim 17, further comprising adjusting the DL: UL ratio according to long-term traffic characteristics of a Ang, see paragraph[0070], the number of UL/DL resources may be configured by a base station statically, or dynamically the number of resources (or new ratio information related to the desired/selected UL/DL ratio) may be transmitted within a message sent from the base station to the UE).  In view of the above, having the method of Chen and then given the well-established teaching of Davydov, it would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Davydov as modified by Ang within the system of Chen because it would allow integrating with other open standards using OFDMA. Furthermore, all references deal with same field of endeavor, thus modification of Chen by Davydov as modified by Ang would have been to improving spectral efficiency, and thus offer improved service with lower costs as disclosed in Ang para 0004.

Regarding claim 31: Chen discloses obtaining TDD operation information from each of the cells. However, Chen does not explicitly teach the apparatus of claim 29, wherein determining the transmission direction comprises detecting the change of the ratio of downlink-to-uplink traffic, and the wherein the processing circuitry, memory, and at least one transceiver are further collectively configured to switch one or more TDD modes in response to the ratio crossing a threshold. However, Ang in the same or similar field of endeavor teaches the apparatus of claim 29, wherein determining the transmission Ang, see paragraph[0070], the number of UL/DL resources may be configured by a base station statically, or dynamically the number of resources (or new ratio information related to the desired/selected UL/DL ratio) may be transmitted within a message sent from the base station to the UE). In view of the above, having the method of Chen and then given the well-established teaching of Davydov, it would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Davydov as modified by Ang within the system of Chen because it would allow integrating with other open standards using OFDMA. Furthermore, all references deal with same field of endeavor, thus modification of Chen by Davydov as modified by Ang would have been to improving spectral efficiency, and thus offer improved service with lower costs as disclosed in Ang para 0004.

Regarding claim 34: Ang discloses obtaining TDD operation information from each of the cells. However, Chen does not explicitly teach the apparatus of claim 33, wherein the processing circuitry, memory, and at least one transceiver is further collectively configured to configure the static TDD mode for each of the multiple cells according to a fixed downlink-to-uplink (DL: UL) ratio. However, Ang in the same or similar field of endeavor teaches the apparatus of claim 33, wherein the processing circuitry, memory, and at least one transceiver are further collectively configured to configure the static Ang, see paragraph [0008], determining a desired ratio of uplink information to downlink information for a current subframe, configuring the configurable subframe structure to produce the current subframe having the desired ratio and communicating between the scheduling base station and the set of one or more UEs using the current subframe).  In view of the above, having the method of Chen and then given the well-established teaching of Davydov, it would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Davydov as modified by Ang within the system of Chen because it would allow integrating with other open standards using OFDMA. Furthermore, all references deal with same field of endeavor, thus modification of Chen by Davydov as modified by Ang would have been to improving spectral efficiency, and thus offer improved service with lower costs as disclosed in Ang para 0004.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20170111160 to Chen (hereinafter “Chen”)) in view of US. Pub. 20150215928   to Davydov (hereinafter “Davydov”) and the combination of Chen and Davydov is further combined with US. Pub. 20170134149 to Chini (hereinafter “Chini”).

Regarding claim 7: Chen discloses obtaining TDD operation information from each of the cells. However, Chen does not explicitly teach the method of claim 1, wherein Chini, see paragraph [0036], a TDD controller is configured to control the transmit and receive time of the components of the PHY device, the TDD controller  can provide a control signal to the components of the PHY device  and indicates when the PHY device is to transmit, and the transmitter can use this control signal provided by the TDD controller to start and stop transmitting, the hybrid can use the control signal provided by the TDD controller to isolate the receive path of the PHY device, and the transmit path of the PHY device from the shielded or coaxial cable coupled to the remote Ethernet transceiver when the PHY device  is transmitting and receiving  ).  In view of the above, having the method of Chen and then given the well-established teaching of Davydov, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Davydov as modified by Chini within the system of Chen because it would allow time division duplexing (TDD) usage over the single pair of cables by taking turns, in time. Furthermore, all references deal with same field of endeavor, thus modification of Chen by Davydov as modified by Chini would have been to offer a bidirectional communication over a single cable as disclosed in Chini para abstract.

Regarding claim 8: Chen discloses obtaining TDD operation information from each of the cells. However, Chen does not explicitly teach the method of claim 7, further comprising configuring the predetermined TDD mode independent of the signaling that the predetermined TDD mode is to start or stop. However, Chini in the same or similar field of endeavor teaches the method of claim 7, further comprising configuring the predetermined TDD mode independent of the signaling that the predetermined TDD mode is to start or stop(Chini, see paragraph [0038],  during transmission of a  frame, the local Ethernet transceiver's transmission can begin with a Start Stream Delimiter (SSD), which contains a known sequence marking the start of the TDD frame, and the local Ethernet transceiver can further end its transmission with End of Stream Delimiter (ESD) , which contains a known sequence marking the end of the local Ethernet transceiver's transmission).  In view of the above, having the method of Chen and then given the well-established teaching of Davydov, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Davydov as modified by Chini within the system of Chen because it would allow time division duplexing (TDD) usage over the single pair of cables by taking turns, in time. Furthermore, all references deal with same field of endeavor, thus modification of Chen by Davydov as modified by Chini would have been to offer a bidirectional communication over a single cable as disclosed in Chini para abstract.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20170111160 to Chen (hereinafter “Chen”) in view of US. Pub. 20140293843 to Papasakellarious (hereinafter “Papa”).

Regarding claim 9: Chen discloses obtaining TDD operation information from each of the cells. However, Chen does not explicitly teach the method of claim 1, wherein indicating the determined transmission direction comprises transmitting a bitmap for a set of upcoming TTIs indicating a transmission direction to be used by each the cells for each TTL. However, Papa in the same or similar field of endeavor teaches the method of claim 1, wherein indicating the determined transmission direction comprises transmitting a bitmap for a set of upcoming TTIs indicating a transmission direction to be used by each the cells for each TTL(Papa, see paragraph[0098],  all TTIs of a TDD-ULDL-Adapt transmission can be explicitly signaled by `Configure TDD-ULDL-Adapt`, for example, only TTIs indicated as having a DL direction (DL TTIs or special TTIs) in a conventional TDD UL-DL configuration can be considered and there is a maximum of four such TTIs common to all TDD UL-DL configurations (first/second/sixth/seventh DL TTIs as in Table 1 if TDD UL-DL configuration 0 is included) or five such TTIs common to all TDD UL-DL configurations (excluding TDD UL-DL configuration 0), and for a periodicity of P frames, a bitmap of 10P/4 or 10P/5 bits, respectively, can indicate the DL TTIs, where TDD-ULDL-Adapt is transmitted in each period of P frames).  In view of the above, having the method of Chen and then given the well-established teaching of Davydov, it would have been obvious for one having ordinary level of skill in the art before the effective filing date of 

Regarding claim 10: Chen discloses obtaining TDD operation information from each of the cells. However, Chen does not explicitly teach the method of claim 1, further comprising one or more of the cells determining scheduling details for its own operation during the one or more TTIs, wherein the scheduling details include one or more user equipment (UEs) to be scheduled and a modulation and coding scheme to be used. However, Papa in the same or similar field of endeavor teaches the method of claim 1, further comprising one or more of the cells determining scheduling details for its own operation during the one or more TTIs, wherein the scheduling details include one or more user equipment (UEs) to be scheduled and a modulation and coding scheme to be used (Papa, see paragraph [0165], a TDD UL-DL configuration can be configured by higher-layer signaling and can be included in the information element `ConfigureTDD-ULDL-Adapt`, or  a TDD UL-DL configuration can be included in the DCI format performing the adaptation of a TDD UL-DL configuration. For example, if configuration is performed by a higher-layer signaling to be every 40 TTIs, a UE knows the TTI index for applying an adapted TDD UL-DL configuration, and if configuration uses a DCI format (possibly with a multi-TTI, or frame, granularity in order to not require many bits), a UE can be directly informed of a TTI to apply a new TDD UL-DL configuration). In view of the above, having the method of Chen and then given the well-established teaching of Davydov, it would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Davydov as modified by Papa within the system of Chen because it would allow TDD-ULDL-Adapt in a last frame of a TDD UL-DL configuration before adaptation. Furthermore, all references deal with same field of endeavor, thus modification of Chen by Davydov as modified by Papa would have been to avoid unnecessary attempts by a UE to decode TDD-ULDL-Adapt and determine a wrong DCI format because a CRC test being falsely positive as disclosed in Papa para 0097.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DEBEBE A ASEFA/Examiner, Art Unit 2476                                                                                                                                                                                                                                                                                                                                                                                                              

                                                                                                                                                                                                       /PHIRIN SAM/Primary Examiner, Art Unit 2476